                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


MICHAEL ROBBINS,

       Plaintiff,

v.                                                              Case No. 11-15140

JOHN PAYNE, and
PRISON HEATH SERVICES,

       Defendants.
                                               /

     OPINION AND ORDER GRANTING MOTION TO VACATE ORDER TO SEAL
               EXHIBITS AND UNSEALING DOCKET ENTRY 48

       Plaintiff Michael Robbins asks this court to vacate the order to seal exhibit A-1.

(ECF No. 78.) Plaintiff filed a lawsuit on November 21, 2011 claiming medical providers

were deliberately indifferent to his medical needs in violation of the Eight Amendment’s

Cruel and Unusual Punishments Clause. (ECF No.1.) Defendants moved for summary

judgment (ECF No.46) and this court adopted the magistrate judge’s Report and

Recommendation and granted Defendants’ Motion for Summary Judgment. (ECF

No.67.) Plaintiff appealed, and the Sixth Circuit affirmed this court’s judgment on July

30, 2015. (ECF No.75). The case has thus been closed for almost four years.

       Now before the court is Plaintiff’s motion to vacate a text entry order dated May

9, 2014. The May 9, 2014 order had granted Defendants’ unopposed motion to submit

under seal Exhibit A-1 to their Motion for Summary Judgment. Defendants’ motion to

seal exhibit A-1 was brought “out of an abundance of caution” to comply with HIPAA,

the Health Insurance Portability and Accountability Act, and 42 U.S.C §§ 1320d to d-8.
(ECF No.47.) Defendants also stated that sealing Plaintiff’s medical records avoided

any unnecessary public disclosure. Id. Plaintiff at that time did not object to the sealing

of his medical records, but now seeks to vacate the court’s order to seal and to unseal

Exhibit A-1. Defendants have not filed any opposition to the motion. For the following

reasons, the court will grant Plaintiff’s motion.

       There is a “strong presumption” in favor of open court records. Shane Grp., Inc.

v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016). The party

seeking to seal records before the court has the burden of overcoming that

presumption. Id. “The burden is a heavier one than for a protective order: ‘Only the most

compelling reasons can justify non-disclosure of judicial records.’” Id. at 305-06.

(quoting In re Knoxville News-Sentinel Co., 723 F.2d 470, 476 (6th Cir. 1983)). In a

case of civil litigation, information covered by a recognized privilege (attorney-client),

information required by statute, and only trade secrets are typically found to be enough

to overcome the presumption of access. Rudd Equipment Co., Inc., v. John Deere

Construction & Forestry Co., 834 F.3d 589 (6th Cir. 2017).

       The greater the public interest in the litigation, the greater the moving party’s

burden. Shane Grp., Inc., at 305. Where the party meets that burden, “the seal itself

must be narrowly tailored” to serve the compelling reasons for the seal. Id. at 305. An

absence of any information as to why the interests of sealing the document outweigh

the public interest does not meet the burden necessary to seal records. Id. at 307.

       Plaintiff asks this court to vacate its order to seal an exhibit relating to his

personal medical history. He requests that his records be placed on the open court

record, therefore waiving any recognizable privilege and statutory protection. Taking



                                               2
into consideration the fact that Plaintiff’s motion is unopposed and the case is now

closed, there are no compelling reasons to keep Plaintiff’s own medical records under

seal when he himself requests they be unsealed. Accordingly,

      IT IS ORDERED that Plaintiff’s Motion to Vacate Order to Seal Exhibits (ECF

No.78) is GRANTED and the court’s May 9, 2014 order is VACATED.

      IT IS FURTHER ORDERED that the Clerk of the court is DIRECTED to UNSEAL

exhibit A-1. (ECF No.48.)

                                                s/Robert H. Cleland                      /
                                                ROBERT H. CLELAND
                                                UNITED STATES DISTRICT JUDGE
Dated: June 26, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, June 26, 2019, by electronic and/or ordinary mail.


                                                 s/Lisa Wagner                           /
                                                 Case Manager and Deputy Clerk
                                                 (810) 292-6522




                                            3
